DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's preliminary amendment filed April 4th, 2019 has been entered. Claims 25-60 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 & 12-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 2, it is unclear how the second layer could have a noise absorption coefficient within a frequency range and not inherently absorb any sound waves within that same frequency.
Claims 12-13 both exhibit an identical issue as that of claim 2 in reference to claim 10.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 15-16, 18, & 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 201020360 Y) (hereinafter “Zhao”) in view of Chen et al. (CN 203808410 U) (hereinafter “Chen”) and optionally Shen et al. (Analysis of sound absorbing properties of activated carbon fiber materials) (hereinafter “Shen”).
Regarding claims 1-9, 15-16, 18, and 20-23, Zhao teaches a composite decoration material as an car interior and upholstery surface [0002, 0004, 0010, 0020] comprising a first/upper decorative layer (All Figs. [1]) comprising a woven fabric cloth with good air permeability [0004, 0006, 0008, 0016] and a bottom layer (All Figs. [2]) wherein the sound-absorbing, heat insulating foam of the prior art [0004] is replaced by an activated carbon fiber felt capable of purifying the air at least in part by absorbing harmful/malodorous gases/molecules [0002, 0006, 0020] and having an example thickness of 2-3 mm [0017].
However, further regarding claims 1 and 22-23, the noise absorption coefficient as claimed is not taught.
Chen teaches a sound absorbing material comprising an upper decoration layer having holes [0010, 0024, 0026] and a lower sound absorbing activated carbon fiber felt having a specific surface area of 700 to 1800 m2/g and a thickness range of about 2-5 mm [0009, 0024], wherein although Chen does not disclose noise absorption coefficient, the claimed properties are deemed to be inherent to the structure in the prior art since Chen teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
It would have been obvious to one of ordinary skill in the art at the time of invention to look to the art for similar activated carbon felt layers designed for sound-absorption. One of ordinary skill in the art would have been motivated to provide a proper replacement for a sound absorbing foam.
Alternatively, Shen teaches the sound absorbing properties of an activated carbon fiber felt, wherein parameters such as specific surface area, thickness, and basis weight were changed with the sound absorption coefficient measured in the range of 250 to 1700 Hz (low to midrange frequencies), wherein the activated carbon fiber felt performed best in the midrange frequencies (500-1700 Hz) with the specific surface area having the most dramatic effect with a surface area of 1700 having a coefficient greater than or equal to about 0.50 (Fig. 1) in the range of 500 to 1700 Hz and about equal to or greater than 0.75 from 1000 to 1400 Hz, wherein the thicknesses and basis weights were within or near overlapping the claimed ranges (Figs. 2-3).
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to optimize different parameters of a sound-absorbing activated carbon fiber to absorb sounds within the claimed range having a noise absorption coefficient within or near the claimed range of midrange frequencies.
Further regarding claims 4-9, while a floor or seat are not explicitly stated as being covered, it would have been obvious to provide a known car interior upholstery cover to any available known upholster-able surface including floors, seats, ceilings, and trim panels.

Claims 14 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Chen and optionally Shen, as applied to claim 1 above, further in view of Takebe et al. (JP 2001-191435 A) (hereinafter “Takebe”) OR Henkes (U.S. Pub. No. 2011/0207379 A1) (hereinafter “Henkes”), and as applied to claim 19, even further in view of Dong et al. (KR 10-2012-0070858 A) (hereinafter “Dong”) OR evidenced by Masuelli (Introduction of Fibre-Reinforced Polymers…) or in view of Johnson et al. (U.S. Patent No. 4,752,300) (hereinafter “Johnson”), respectively.
Zhao/Chen(/Shen) teach a decorative cover for an automobile interior upholstery surface comprising an upper woven decorative layer and a bottom activated carbon fiber nonwoven (felt) layer.
Regarding claim 14, any specifics regarding the decorative woven layer are not taught.
Takebe teaches a laminated body for chairs of automobiles, trains, aircrafts, furniture and the like comprising a cloth made of a woven or knitted fabric and nonwoven backing/cushion layer [0001-0002], wherein the cushioning layer may at least partially comprise activated carbon fibers [0009], wherein the woven/knitted fabric layer is a polyester [0011-0012], which is naturally flame-retardant without processes [0002] and well-known to be thermally stable.
	OR
Henkes teaches a fire-resistant finish for vehicle seats [0002, 0007] comprising a first layer in the form of a woven grid [0010] and at least one nonwoven backing layer, wherein the grid is abrasion and fire resistant [0010-0011] and formed of material well-known to be thermally stable.
It would have been obvious to one of ordinary skill in the art at the time of invention to form the woven grid as a polyester woven or aramid woven having flame-resistance. One of ordinary skill in the 
Further regarding claim 19, a particular limiting oxygen index (LOI) is not taught for either of the above materials.
Dong teaches a recycled polyester fiber for use as a car cover having excellent UV-protection and flame resistance, wherein the flame resistance of the polyester fiber was measured as having an LOI from 28 to 32 (Table 1), which is overlapping with the claimed range.	OR
Masuelli evidences that all commercial aramid fibers have a limited oxygen index in the range of 28-32% (pg. 3, 1st paragraph, wherein Johnson teaches this can be increased to 39% upon the addition of fire retardant treatment (col. 5, lines 19-29 & col. 7, Table 1).
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to form a flame retardant fiber wherein the flame resistance was measured as comprising an LOI within or near the claimed range.

Claims 10-13 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Chen and optionally Shen, as applied to claim 1 above, further in view of Dias et al. (Analysis of thick spacer fabrics to reduce automobile interior noise) (hereinafter “Dias”), as evidenced by Sadhan (Production of spacer fabrics in knitting) (hereinafter “Sadhan”).
Zhao/Chen(/Shen) teach a decorative cover for an automobile interior upholstery surface comprising an upper woven decorative layer and a bottom activated carbon fiber nonwoven (felt) layer.
Regarding claims 10-13 and 17, Dias teaches that any fabric in an automotive interior is preferable as a passive noise absorber in the 600 to 4000 Hz range, wherein knitted designs are 
It would have been obvious to one of ordinary skill in the art at the time of invention to form a weft-knitted spacer fabric as the decorative/upper layer. One of ordinary skill in the art would have been motivated to provide tunable noise absorption qualities in an attractive, drapeable layer (Dias; Introduction).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Chen and optionally Shen, as applied to claim 1 above, as evidenced by Yi et al. (CN 101164906 A) (hereinafter “Yi”) OR further in view of Zhou (CN 101824669 A) (hereinafter “Zhou”).
Zhao/Chen(/Shen) teach a decorative cover for an automobile interior upholstery surface comprising an upper woven decorative layer and a bottom activated carbon fiber nonwoven (felt) layer.
Regarding claim 24, a micropore volume is not taught.
Yi evidences that a viscose-based activated carbon fiber felt having a surface area generally of 300 to 2000 m2/g has a pore volume general of 0.1 to 1.5 mL/g (cm3/g) [0009-0010].
Zhou teaches an activated carbon fiber for a mesoporous carbon fiber felt comprising a specific surface area of 1500 to 1700 m2/g and a total volume of adsorption pores to be 0.8 to 1 cm2/g and the mesopore to be 0.3 to 0.4 cm2/g, both of which are in the claimed range.
It would have been inherently a part of the demonstrated activated carbon fiber felt OR obvious to one of ordinary skill in the art at the time of invention to provide an activated carbon fiber as having a pore volume within the claimed range. One of ordinary skill in the art would have been motivated to provide a large mesopore ratio and good adsorption effect [0011].

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (translations of any of following documents will be provided to Applicant upon request):
CN 101824754 A teaches decorative covering fabric having an outer decorative interwoven material (All Figs. [3/5]) over at least one surface of an activated carbon fiber layer (All Figs. [1]) comprising a specific surface area of 1000 to 18000 m2/g and a micropore diameter of 10 to 40 Å providing gas adsorption.
CN 202850418 U teaches a textile wall covering comprising a surface layer of a Dacron (nylon) or terylene (PET) jacquard knit top layer (All Figs. [3]) and an activated carbon fiber nonwoven as (All Figs. [3]) which provides sound insulation and toxic/odorous gas absorption.
CN 2889031 Y teaches an air purifying car seat cover comprising a cover layer and a core layer, wherein comprising a gas permeable woven as the cover layer and an activated carbon fiber felt as the core.
CN 2894508 Y teaches an air purifying car carpet (floor covering) comprising a cover layer and a core layer, wherein comprising a gas permeable woven as the cover layer and an activated carbon fiber felt as the core.
JP 10-095061 A teaches a fire extinguiDongg material suitably used as a building interior material such as a wall/floor/ceiling covering, a vehicle interior material, a seat covering material, and a furniture covering material, wherein small modifications (such as thickness) are made to adapt the material for different uses.
CN 105297928 A teaches a double layer nonwoven sound absorption material comprising a first nonwoven and a second activated carbon fiber felt, wherein the addition of the activated assists in absorbing noises at lower frequency ranges.
JP 2012-240498 teaches the use of an activated carbon fiber member in a cotton or felt form (nonwoven) in a side surface, ceiling surface, floor surface, or seat of a vehicle.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134.  The Examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        August 9th, 2021